Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kakha Kakhetelidze, a native and citizen of Georgia, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration Judge’s denial of his application for adjustment of status. We have reviewed the record and the Board’s order and affirm the denial of relief for the reasons stated by the Board. In re: Kakhe-telidze (B.I.A. June 4, 2010); see 8 U.S.C.A. § 1183a(f)(5)(B)(i) (West Supp. 2010). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.